Title: To Thomas Jefferson from Henry Dearborn, 30 July 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            
                        Sir
                     
                     War DepartmentJuly 31. 1807
                        
                        I have the honor of proposing for your approbation Doctor Henry Skinner as Surgeons Mate in the Army of the United States.
                  Accept Sir assurances of my high respect & consideration
                        
                    